 1   MCNUTT LAW FIRM, P.C.
     Daniel R. McNutt, Esq., Bar. No 7815
 2   Matthew C. Wolf, Esq., Bar No. 10801
 3   625 South Eighth Street
     Las Vegas, Nevada 89101
 4
     Tel.: (702) 384-1170 / Fax.: (702)384-5529
 5   drm@mcnuttlawfirm.com
     mcw@mcnuttlawfirm.com
 6
 7   TAFT STETTINIUS & HOLLISTER LLP
 8
     Jonathan G. Polak
 9
     One Indiana Square, Suite 3500
10   Indianapolis, IN 46204
     Tel: (317) 713-3500 / Fax: (317) 713-3699
11
     mherceg@taftlaw.com
12   jpolak@taftlaw.com
13   Counsel for Plaintiffs

14
                        IN THE UNITED STATES DISTRICT COURT
15
                                      DISTRICT OF NEVADA
16
17
       MICHIGAN LICENSED BEVERAGE                     Case No: 2:12-cv-00611-JAD-BNW
18     ASSOCIATION, a Michigan corporation,
19
                         Plaintiff,
20     v.
                                                      STIPULATION FOR FIRST
21                                                    ENLARGEMENT OF TIME FOR
       AREP, INC. d/b/a ACE BARTENDING
       ACADEMY, a Nevada corporation;                 MICHIGAN LICENSED
22
       and DAVID DOLINSKY, individually,              BEVERAGE ASSOCIATION TO
23
24                     Defendants.                    OPPOSITION

25
26
27
28                                                1



     27009394.1
 1                  STIPULATION FOR FIRST ENLARGEMENT OF TIME
               FOR MICHIGAN LICENSED BEVERAGE ASSOCIATION TO REPLY
 2
               CONSENT DECREE AND HOLD AREP AND DAVID DOLINSKY IN
 3                                 CONTEMPT
 4
 5
     Dolinsky, by their respective counsel and under LR IA 6-1, LR IA 6-2 and LR 7-1,
 6
     stipulate to a seven-day enlargement of time for MLBA to file its reply to the
 7
 8
 9
         1.
10
         2.
11
12
         3. This motion is not being made for the purpose of undue delay.
13
               WHEREFORE, MLBA and the Defendants stipulate to an additional seven
14
15                                                               all other just and proper

16   relief.
                                             Respectfully submitted,
17
18
                                             /s/ Dan McNutt          __________________
19                                           DANIEL R. MCNUTT (SBN 7815)
20                                           MCNUTT LAW FIRM, P.C.
                                             625 South Eighth Street
21                                           Las Vegas, Nevada 89101
22                                           Tel.: (702) 384-1170
                                             Fax.: (702) 384-5529
23                                           drm@mcnuttlawfirm.com

24
25                                           /s/ Manuel Herceg

26                                           Jonathan G. Polak,
                                             TAFT STETTINIUS & HOLLISTER LLP
27
28                                                2



     27009394.1
                  One Indiana Square, Suite 3500
 1                Indianapolis, Indiana 46204
                  Tel: 317-713-3500
 2                Fax: 317-713-3699
                  mherceg@taftlaw.com
 3                jpolak@taftlaw.com
 4
 5                /s/ Ryan Gile (with permission)_
                  Ryan Gile, Esq. (SBN 8807)
 6
                  Gile Law Group Ltd.
 7                1180 N. Town Center Drive
 8                Suite 100 Law Vegas, NV 89144
                  rg@gilelawgroup.com
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                     3



     27009394.1
                          IN THE UNITED STATES DISTRICT COURT
 1
 2                                     DISTRICT OF NEVADA

 3
       MICHIGAN LICENSED BEVERAGE                          Case No: 2:12-cv-00611-JAD-BNW
 4
       ASSOCIATION, a Michigan corporation,
 5
                          Plaintiff,
 6     v.                                                  ORDER GRANTING MICHIGAN
                                                           LICENSED BEVERAGE
 7
       AREP, INC. d/b/a ACE BARTENDING
 8     ACADEMY, a Nevada corporation;                      STIPULATION FOR FIRST
       and DAVID DOLINSKY, individually,                   ENLARGEMENT OF TIME TO
 9
                        Defendants.                        OPPOSITION
10
11
12      ORDER GRANTING STIPULATION FOR FIRST ENLARGEMENT OF TIME
          FOR MICHIGAN LICENSED BEVERAGE ASSOCIATION TO REPLY
13
14    CONSENT DECREE AND HOLD AREP AND DAVID DOLINSKY IN CONTEMPT

15           The Court, having considered stipulation for first enlargement of time for Michigan
16
17
     Enforce Consent Decree and Hold AREP and David Dolinsky in Contempt and the statements
18
     in support of that Motion, hereby FINDS that there is good cause for granting that Motion.
19
20           Accordingly, the Court GRANTS the motion and ORDERS that the deadline is

21   enlarged to and including April 14, 2020.
22
                                                           IT IS SO ORDERED:
23
24                                                         UNITED STATES DISTRICT JUDGE
25
                                                           DATED: _________________
26
     Distribution:
27
28                                                     1
     26653974.1
